      Case 19-24312-GLT                  Doc 89   Filed 01/04/21 Entered 01/04/21 10:23:25                          Desc Main
                                                  Document     Page 1 of 2
                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                    In Re: Karen Golik                                   Bankruptcy No.19-24312
                    Debtor                                               Chapter 13

                    Movant                                               Related to Document No. 78

                    v.
                                                                         Hearing Date and Time:
                    Reverse Mortgage Solutions, Inc.

                    Respondent

                                          LOSS MITIGATION STATUS REPORT

 This Loss Mitigation Status Report and the attached printout of the Account History Page from the Portal are submitted pursuant to
 W.PA.LBR 9020-4(e).

 Part 1: Loss Mitigation Status

      A. The Loss Mitigation process was commenced by a Loss Mitigation Order dated 11-04-2020 (the "LMO"), entered at document
         number 78, in the above-captioned case.
      B. The Debtor is not current with all adequate protection payments pursuant to the LMO. The Debtor is direct pay, and has been
         affected by the coronavirus pandemic.
      C. The Creditor has registered and posted its entire Core LMP Package on the Portal pursuant to the LMO.
      D. The Debtor has uploaded a completed Core LMP Package through the Portal pursuant to the LMO.
      E. The Creditor has not acknowledged receipt of the Debtor's submission of the completed Core LMP Package pursuant to the
         LMO. The prior account was submitted to the owner of the mortgage, not the servicer. It has recently been resubmitted to the
         proper servicer.
      F. The Creditor has designated Bank of America, soon to be changed to Reverse Mortgage Solutions as the single point of contact
         pursuant to the LMO.


 Part 2: Loss Mitigation Period

      A. The Loss Mitigation Period is scheduled to terminate on 03-04-2021 pursuant to the LMO.



______________________________
1/4/2021                                                             ___________________________________________
                                                                      /s/ Justin P. Schantz
Date                                                                 Signed

                                                                     Karen Golik
                                                                     On Behalf of (Name of Debtor)

                                                                     Justin Schantz
                                                                     Name of Filer

                                                                     324 South Maple Avenue Greensburg, PA 15601
                                                                     Address of Filer

                                                                     jschantz@my-lawyers.us
                                                                     Email Address of Filer
Case 19-24312-GLT   Doc 89   Filed 01/04/21 Entered 01/04/21 10:23:25     Desc Main
                             Document     Page 2 of 2
                                        (724) 837-2320
                                        Phone Number of Filer

                                         PA I.D. 210198
                                        Bar I.D. and State of Admission
